           Case 3:20-cr-00277-JO      Document 10       Filed 10/09/20     Page 1 of 3




BRYAN R. BOENDER, OSB #122823
Boender & Payment, Attorneys
800 Willamette St, Ste 700
Eugene, OR 97401
Phone: (541) 685-1288
Fax: (541) 653-8224
E-mail:bryan@oregonattys.com
       Attorney for Richard Scott Linstedt


                       IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                     EUGENE DIVISION

UNITED STATES OF AMERICA,                      ) Case No. 3:20-cr-00277-JO
                                               )
                   Plaintiff,                  ) SECOND UNOPPOSED MOTION TO
                                               ) CONTINUE TRIAL DATE
       vs.                                     )
                                               )
RICHARD SCOTT LINSTEDT,                        )
                                               )
                   Defendants.                 )
                                               )

       Defendant, RICHARD SCOTT LINSTEDT, by and through his attorney, Bryan Boender

of Boender & Payment, Attorneys, moves this Court to continue the trial in this case, which is

presently scheduled for October 27, 2020. This is the second continuance sought by the defense.

The United States does not object to this Motion. The reason for the continuance request is as

follows:

       The parties have exchanged discovery and are now working towards a pretrial diversion

agreement for the Court’s consideration. The government must formally request a U.S. Pretrial

Services investigation. The parties understand that U.S. Pretrial would like 45 days to complete

its investigation and to propose conditions it may seek in a diversion agreement. The parties have

also discussed what they understand to be reasonable and necessary conditions of a pretrial



PAGE 1– MOTION TO CONTINUE TRIAL DATE
          Case 3:20-cr-00277-JO        Document 10        Filed 10/09/20     Page 2 of 3




diversion agreement.

       This continuance constitutes excludable delay for 88-days, pursuant to Title 18, United

States Code, Section 3161(h)(7)(A). The ends of justice served by granting this Motion outweigh

the interests of the public and Defendant in a speedy trial because additional time is required to

continue negotiations and exchange discovery.

       Defendant understands his speedy trial rights and agrees to reset his trial date 88-days to

January 5, 2021. Defendant understands that this period will constitute excludable delay under

the Speedy Trial Act.

       RESPECTFULLY SUBMITTED this 9th day of October, 2020.


                                                                 /s/ Bryan Boender
                                                      Bryan Boender, OSB No. 122823
                                                      bryan@oregonattys.com
                                                      Attorney for Defendant Richard Linstedt




PAGE 2– MOTION TO CONTINUE TRIAL DATE
          Case 3:20-cr-00277-JO        Document 10       Filed 10/09/20     Page 3 of 3




                                      Certificate of Service

        I hereby certify that on the above-mentioned date, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF System which will send notification of such filing to
the following:

       William Narus
       Assistant United States Attorney
       United States Attorney’s Office
       1000 SW Third Avenue, Suite 600
       Portland, OR 97204
       Phone: (503) 727-1101
       E-mail: William.Narus@usdoj.gov


       DATED this 9th day of October, 2020.

                                                                /s/ Bryan Boender
                                                     Bryan Boender, OSB No. 122823
                                                     Boender & Payment, Attorneys
                                                     800 Willamette St, Ste 700
                                                     Eugene, OR 97401
                                                     Phone: (541) 685-1288
                                                     Fax:    (541) 653-8224
                                                     E-mail: bryan@oregonattys.com




PAGE 3– MOTION TO CONTINUE TRIAL DATE
